Case 1:19-mc-00134-PKC Document 39 Filed 07/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-- =e ——= ---- mee ee ee ee x

 

IN RE APPLICATION OF CA INVESTMENT
(BRAZIL) S.A. FOR AN ORDER TO TAKE
DISCOVERY FOR USE IN FOREIGN
PROCEEDINGS PURSUANT TO 28 U.S.C. § 1782

CASTEL, U.S.D.J.

19-me-134 (PKC)

ORDER

Within fourteen days of this Order, the parties are to submit a status update to the

Court on the following:

(1) CA Investment (Brazil) S.A.’s (‘CA Investment’) appeal before the Austrian

Supreme Court;

(2) CA Investment’s application to the Singapore Court of Appeal for leave to
appeal the High Court’s dismissal of its prior application for leave to appeal

the derivative action decision;

(3) The Singapore injunction action.

All submissions are to be filed via ECF,

SO ORDERED.

Dated: New York, New York
July 8, 2020

 

 

 

P. Kévin Castel
United States District Judge

 
